Citation Nr: 1724777	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-25 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2011 and March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

In October 2015, the Board issued a decision in which it continued the denial of service connection for diabetes mellitus and sleep apnea.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in February 2017 that remanded the case to the Board for it to then remand the matter to the RO for additional development of the record and eventual reconsideration of the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2017 Joint Motion, the parties determined that VA erred when it neglected to either obtain records related to the Veterans disability claim with the Social Security Administration (SSA) or make a determination that those records would not be relevant to the service connection claim before it.  See Golz v. Shinseki, 590 F.3rd 1317, 1321 (Fed. Cir. 2010) (finding that VA violates the duty to assist by failing to obtain SSA records only if those records would be relevant to the VA disability claim).  As the Board in this case failed to make a determination as to whether the SSA records could potentially be relevant to the issues on appeal, the Board must either obtain said records and associate them with the claims file or make a determination that they would not be relevant.  

In addition, the parties determined that VA erred when it neglected to discuss medical evidence demonstrating that the Veteran experienced breathing difficulties prior to the 2008/2009 time period, despite stating that no such records existed.  The parties outlined several medical records from the period prior to 2008/2009, which is when the Board determined that the Veteran began exhibiting symptoms of sleep apnea.  Accordingly, the Board was instructed to consider and discuss this potentially relevant medical evidence prior to making a determination as to the sleep apnea claim. 

Furthermore, the parties determined that VA erred when it neglected to provide a rationale for its determination that the preponderance of the evidence did not support a finding that the Veteran set foot on the ground in the Republic of Vietnam while in service.   The parties acknowledged that the Veteran had a sincere belief that he set foot in Vietnam as part of his duties as a supply clerk while in service, but the Board failed to consider the Veteran's lay statements regarding his belief that he set foot in Vietnam in light of the available evidence of record.  On remand, the Board was instructed to consider the Veteran's lay statements regarding his purported visit to the Republic of Vietnam while in service prior to making a determination as to the diabetes mellitus claim. 

The Veteran has never been afforded a VA examination to evaluate the nature and etiology of his sleep apnea.  As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The medical records highlighted by the parties in the Joint Motion indicate that the Veteran experienced breathing issues for several years prior to his sleep apnea diagnosis in 2009.  These records, coupled with the Veteran's testimony during the June 2015 hearing that he has had difficulties falling asleep and staying asleep ever since he left service, are sufficient to trigger VA's duty to provide the Veteran with an examination regarding his sleep apnea.  McLendon, 20 Vet. App. at 83.  

The Veteran has asserted that his duties as a supply clerk required that he be a passenger on flights that routinely landed at military bases located in Southeast Asia, to include Tan Son Nhut Air Force Base in the Republic of Vietnam.  According to the Veteran, on at least one occasion the plane he was a passenger on landed at Tan Son Nhut and he was forced to exit the plane while it was being refueled.  He stated that he waited for part of a day in the air terminal before reboarding the plane and travelling to the Royal Thai Air Force Base in Thailand.  

VA acknowledges that the only development procedures carried out in order to validate the Veteran's credible account that he set foot in Vietnam while a passenger on a place that landed at Tan Son Nhut was an October 2010 request to the VA Personnel Information Exchange System (PIES) for any documents showing that the Veteran had service in the Republic of Vietnam, the answer of which was that there were no such records.  There are numerous other sources from which VA could potentially obtain verification of the Veteran's service in Vietnam, or at least corroborating evidence to validate the Veteran's account of his being a passenger on a plane that landed at Tan Son Nhut.  Thus, to satisfy VA's duty to assist, the RO on appeal must make further inquiries to government agencies in order to attempt to obtain corroborating evidence to support the Veteran's assertion that he set foot in Vietnam.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim via a 38 C.F.R. § 3.159(b) notice letter.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Regardless of the Veteran's response, the RO should request any SSA disability benefits records, and add all received records to the claims file.  

3.  The RO must also forward the Veteran's statements regarding his alleged visit to Tan Son Nhut Air Force Base, as well as copies of his service personnel records and any other relevant evidence to the JSSRC and the Air Force Historical Research Center, and any other records repositories as the RO deems necessary, in order to verify whether the Veteran's military occupational specialty as a supply clerk would require him to be a passenger on a plane that stopped in Vietnam under the circumstances he described.  The RO must inform the JSRRC, Air Force Historical Center, or any other appropriate record repository that if there are no records to confirm or deny the Veteran's depiction of the events, the record repository must provide written documentation to the RO to that effect. 

If unable to verify that the Veteran set foot in Vietnam, the RO must prepare a formal memorandum to this effect, which outlines the steps they took to verify the alleged visit and responses received, to specifically include responses from JSRRC and the Air Force Historical Research Agency.  The Veteran and his representative must be notified of this finding and then be given an opportunity to respond.

4.  Upon completion of the above development, the Veteran must be afforded a VA examination for the purpose of providing an opinion as to the nature and etiology of the Veteran's sleep apnea.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of his sleep apnea.  All necessary special studies or tests must be accomplished.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea is related to the Veteran's active service.  In providing this opinion, the examiner must consider, and discuss as necessary, the October 1995 
x-ray examination which led to a diagnosis of chronic obstructive pulmonary disease, a February 2000 primary care note which detailed the Veteran's upper respiratory problems, March 2001, March 2003, and October 2003 outpatient records in which the Veteran reported that he had sleeping difficulties, and finally December 1998 and subsequent outpatient records documenting a diagnosis of bronchitis.  The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  

5.  After completion of the foregoing, readjudicate the
claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




